Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Amendment filed January 7, 2022 which added claims 25-28 and amended claims 2, 3, 10 and 13. Claims 4, 15, and 20 were previously canceled. Claims 1-3, 5-14, 16-19 and 21-28 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/EP2018/078082, filed October 15, 2018, which claims the benefit of EP17306396.7, filed October 13, 2017.

Information Disclosure Statements
Applicant’s information disclosure statements submitted July 2, 2020 and May 11, 2021 are acknowledged and have been considered. Signed copies are attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-14, 19, and 21-24, drawn to a bi-functional anti-human SIRPa antibody or antigen-binding fragment linked to a first therapeutic agent, the isolated nucleic acid encoding it, the vector and cell expression system for expressing it, a pharmaceutical composition comprising the same, and a combination product comprising a second therapeutic agent, in the reply filed on January 7, 2022 is acknowledged.

SEQ ID Nos: 14, 16 and 20 for HCDR1-3, respectively, and SEQ ID Nos: 21, 22 and 23 for LCDR1-3, respectively;
SEQ ID NO:30 for the HCVR and SEQ ID NO:33 for the LCVR;
SEQ ID NO:81, corresponding to the extracellular domain of human PD1, for the linked immunotherapeutic agent; and
SEQ ID NO:89 (gly4ser) for the linker sequence.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5-14, 19 and 21-28 are being examined on the merits herein.
A search for the elected species of the heavy/light chain variable domain pair SEQ ID NO:30/SEQ ID NO:33 was performed and the elected species pair SEQ ID NO:30/SEQ ID NO:33 was found to be free of the prior art. A search for the elected species of HCDR 1-3: 14, 16, 20 and LCDR 1-3: 21, 22, 23 was performed and found to be free of the prior art. Thus, the search was extended to include the seven additional HCDR/LCDR combinations of claim 1, including: HCDR 1-3: 14, 15, 17; 14, 15, 18; 14, 15, 19; 14, 15, 20; 14, 16, 17; 14, 16, 18; and 14, 16, 19; each paired with LCDR 1-3: 21, 22, 23. These CDR combinations were also found to be free of the prior art. The search was also extended to include the heavy chain variable domains set forth as SEQ ID Nos 24, 25, 26, 27, 28 and 29; and the light chain variable domains set forth as SEQ ID Nos 31 and 32.


Interview Summary
Applicant was contacted on March 23, 2022 to discuss amendments to place the application in condition for allowance, but did not accept. It was proposed to remove indefinite language from claims 1, 5, 8, 22, 23 and 24 by way of Examiner’s amendment, and to rejoin method claims 16-18 upon allowability of the product claims, and if the scope of claims 16-18 could be amended to recite only treatment of cancers and/or inflammatory disorders characterized by infiltration of myeloid-derived suppressor cells and/or tumor-associated macrophages.
Claim Objections
Claim 6 is objected to because of the following informality:
Throughout the claim, there should be the preposition “the” inserted between “of” and “amino acid” for grammatical correctness.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-14, 19 and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8, 22 and 23, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. MPEP § 2173.05(d) states that examples and preferences are properly set forth in the specification rather than the claims and if stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In claims 1 and 22, for example, it is unclear whether the immunogenic agents encompass more than the extracellular domains of the proteins recited in the claims, or whether they are limited to those portions of the extracellular domains defined by the sequence identifiers recited in the claims. In claim 8, it is unclear whether the linker sequence can be any sequence, or whether it must be a sequence selected from the group consisting of SEQ ID NO:89, SEQ ID NO:90, SEQ 
Similarly, use of the phrase “in particular” in claims 5, 22, 23 and 24, and the phrase “more particularly” in claim 5 renders the claims indefinite. For example, in claim 5, the phrase “in particular” in line 8 is indefinite because it is unclear whether the light chain variable domain consists of an amino acid selected from the group consisting of SEQ ID Nos 31, 32 and 33, or whether it must be the sequence set forth as SEQ ID NO:33.
Appropriate correction is requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/GINA F NELLESEN/              Examiner, Art Unit 1647     

/SCARLETT Y GOON/               QAS, Art Unit 1600